CONCURRING AND DISSENTING OPINION
SHOYER, J.,
December 17,1971.
The heart of this litigation remains the testamentary trust established by the wife’s maternal grandfather for her and her issue. The hearing judge unquestionably recognized this when he expended so many hours listening to the testimony of the lessees as they recounted their marital complaints, discords and hostilities. Absent the chancellor’s full recognition of this basic fact, the ex-husband’s petition for permission to *37exercise his alleged rights under the lease option of 1959 could have been granted or denied with little or no ado. In my opinion, the objections by the guardian-trustee ad litem have obvious merit.
It was as a member of the life tenant’s “family” that the trustees extended to husband (and wife) the privileges of item five of the trust to sell the first home and invest the proceeds and additional trust funds in a new residence for the life tenant “and her family.” The hearing judge was correct in investigating the situation before he acted on the initial petition to approve the trustees’ purchasing the home. His 1959 decree was in the spirit of the trust and fully warranted by the report of the ad litem. Unfortunately, later events proved it to have been improvidently entered in that it did not provide for the future possibility of family discord and divorce, as it did for the premature death of the life tenant. Such a provision, however, I consider to be just as much a part of the lease option between the parties as though it had been expressly inserted in writing. Specific performance is not a matter of right but of grace, and the remedy will not be granted in the face of fraud, accident or mistake.
In the category of mistake fall cases of unforeseen and unexpected hardship and also injury to third persons. A leading case on the first point is Willard v. Tayloe, 8 Wall. (75 U.S.) 557, 19 L. Ed. 501 (1869). There, the United States Supreme Court decided that the lessee could enforce specific performance against the vendor on the exercise of an option made in 1854, to be exercised during the 10-year term of a lease of which it was a part, and exercised just before the expiration of the term in 1864, but only on payment of the purchase price in coin or its equivalent, not in the new legal tender notes issued during the Civil War which were worth only about half the value of gold and silver coin of equal amount, which was the basis of the *38currency at the time the option was given. “Such a substitution of notes for coin could not have been in the possible expectation of the parties . . . The complainant must, therefore, take his decree upon payment of the stipulated price in gold and silver coin. Whilst he seeks equity he must do equity.”
Here, because he is no longer a member of the family and waited until the last moment to exercise his option, thus gaining credit for 10 years of rent payments toward the purchase price, petitioner in my opinion has lost his former right to net any likely profit. Of course, he is entitled to be made whole: Ruggieri v. W. Forum Corp., et al., 444 Pa. 175, 181 (1971).
Over and beyond the question of petitioner’s gaining a profit at the expense of the trust and its beneficiaries, the life tenant and her children, is the fact that the majority of this court in paragraphs (1) and (2) of its decree, has authorized a procedure which could prove an actual injury or hardship to some or all of the three children.
Professor Pomeroy in his authoritative treatise on Equity Jurisprudence has this to say about hardship as a defense to a claim for specific performance, Vol. 4, § 1405a, p; 1043, 5th ed., 1941:
“The elements which peculiarly affect the equitable* character of the agreement and of the remedy are the following: The contract must be perfectly fair*, equal, and just in its terms and in its circumstances. If, then ... its enforcement would be oppressive or hard on the defendant, or would prevent his enjoyment of his own rights, or would work any injustice . . . then a specific performance will be refused. It necessarily follows that a less strong case* is sufficient to defeat a suit for a specific performance than is requisite to obtain the remedy (see §400). The remedy will therefore be refused when the performance of the *39contract would work a breach of trust, or work injury to third persons. * *
“The contract and the situation of the parties must be such that the remedy of specific performance will not be harsh or oppressive.* This rule generally operates in favor of defendants . . . The oppression or hardship may result from . . . the situation of the parties, unconnected with the terms of the contract or with the circumstances of its negotiation and execution; that is, from external facts or events or circumstances which control or affect the situation of the defendant.13” (''Italics by the author). [* "Italics supplied.] [footnotes omitted]
The majority has said that it is time for this venomous litigation to come to a stop. I wholeheartedly agree. To this end, I approve the sale of the property by the trustees either at private sale, or at auction as in paragraph (3) of the decree, and the purchase of a new home as in paragraph (6). My brethren have accurately stated that “testator never intended [his daughter, the life tenant] and only one or more of her grown children to live in a $78,000 house, complete with a law office and the usual accouterments . . .”. I believe that a mandatory sale is an admirable solution to the problem facing us, viz., a home too luxurious for a fatherless family.
I also approve the distribution of the proceeds as provided in paragraph (5)(a), (b) and (c) of the majority’s decree. As to paragraph 5(d), the ex-husband is entitled to be made whole. This may mean one-half the balance, perhaps a little more or a little less. But whatever is left after that belongs to the trust, not to the life tenant. Our Supreme Court in Heyl Estate, 352 Pa. 407 (1945), was faced with a situation somewhat analogous. The trustee of a spendthrift trust had made a losing investment in a home for one of two life *40tenants at her specific request and upon her assignment of her spendthrift income toward its maintenance. The court voided the agreement between the life tenant and the trustee as contrary to the intent and purposes of the trust, saying (p. 411):
“ ‘ . . . When a trust of this kind has been created, the law holds that the donor has an individual right of property in the execution of the trust; and to deprive him of it would be a fraud on his generosity. For the law to appropriate a gift to a person not intended would be an invasion of the donor’s private dominion.’ ”
I fear that the majority in paragraphs (1), (2) and (5)(c) of their decree have sacrificed testator’s intent for the benefit of one who is no longer a member of the “family.”
For the reasons above set forth I concur in part and dissent in part from the decree of the majority.